Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 
	The independent claim 1 from U.S. Application 16/560,891 is compared with independent claim 1 of U.S. Patent No. 10,447,306, which is shown below.

U.S. Application 16/523,369
U.S. Patent No. 10,411,736
encoding input bits to generate parity bits using a matrix
an encoder configured to encode input bits to generate parity bits using a matrix
interleaving a codeword comprising the input bits and the parity bits
an interleaver configured to interleave a codeword using an interleaving order, the codeword comprising the input bits and the parity bits
mapping bits of the interleaved codeword onto constellation points
a mapper configured to map bits of the interleaved codeword onto constellation points
generating a TV broadcast signal based on the mapped constellation points using orthogonal frequency division multiplexing (OFDM) processing
a signal generator configured to generate a TV broadcast signal based on the mapped constellation points using orthogonal frequency division multiplexing (OFDM) processing
and transmitting the generated TV broadcast signal
and a transmitter configured to transmit the generated TV broadcast signal

wherein the input bits are based on the TV broadcast data
wherein the matrix is obtained based on parity indices of a low density parity check (LDPC) code having a code rate being 6/15 and a code length being 64800 bits
wherein the matrix is obtained based on parity indices of a low density parity check (LDPC) code having a code rate being 6/15 and a code length being 64800 bits
and wherein the parity indices are represented by a table below: 1606 3402 4961 6751 7132 11516 12300 12482 12592 13342 13764 14123 21576 23946 24533 25376 25667 26836 31799 34173 35462 36153 36740 37085 37152 37468 37658 4621 5007 6910 8732 9757 11508 13099 15513 16335 18052 19512 21319 23663 25628 27208 31333 32219 33003 33239 33447 36200 36473 36938 37201 37283 37495 38642 16 1094 2020 3080 4194 5098 5631 6877 7889 8237 9804 10067 11017 11366 13136 13354 15379 18934 20199 24522 26172 28666 30386 32714 36390 37015 37162 700 897 1708 6017 6490 7372 7825 9546 10398 16605 18561 18745 21625 22137 23693 24340 24966 25015 26995 28586 28895 29687 33938 34520 34858 37056 38297 159 2010 2573 3617 4452 4958 



Claim 1 of U.S. Application U.S. Application 16/523,369 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,411,736. Although, the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of U.S. Application 16/523,369 discloses all of the .
The Dependent claims 2-6 are also rejected on the ground of nonstatutory obviousness-type double patenting over claims 2-6 of U.S. Patent No. 10,411,736.

       Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.

	  EA   
           2/10/21

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112